DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 02 November 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 02 November 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable Bottlang et al. (U.S. Patent 8,790,379).
Regarding claims 1-2 and 7-9, in the embodiment of Figures 2C-2E, Bottlang et al. disclose (as to part of claim 1) a bone plate (201) comprising a plate frame (i.e. frame defined by 201) having a first surface (i.e. surface of 201 adjacent top instance of 248 as best seen in Figure 2D), the plate frame defining a first opening (i.e. opening receiving 260 as best seen in Figure 2D); and a first anvil (260) comprising a first plate (248) having a first surface (i.e. lower surface of top instance of 248 as best seen in Figure 2D) capable of resting against the first surface of the plate frame when the bone plate is implanted, a second plate (248) capable of passing into the first opening (i.e. the opening is defined from top to bottom surfaces of the plate, the second plate is shown in Figure 2C as passing into the bottom portion of the opening), and a body (268) located in between the first and second plates (location as best seen in Figure 2D), the body defining a through hole (205) capable of receiving a fastener (210), the body sized such that the plate frame is moveable along the longitudinal axis relative to the first and second anvils when the bone plate is implanted (see column 9, lines 32-35), wherein (as to claim 2) the first surface of the plate frame defines a recess (see annotated Figure below) capable of receiving the first plate of the first anvil, wherein (as to part of claim 7) the through hole of the first anvil is threaded (i.e. threading as best seen in Figure 2D) and is capable of receiving a locking screw (210), wherein (as to claim 8) the second plate of the first anvil protrudes below a second surface (i.e. lower surface of 201 as best seen in Figure 2D) of the plate frame when implanted, the second surface of the plate frame located opposite the first surface of the plate frame, wherein (as to claim 9) the first opening is rectangular (i.e. to receive the rectangular anvil, see column 

    PNG
    media_image1.png
    258
    339
    media_image1.png
    Greyscale

In the embodiment of Figure 2C-2E, Bottlang et al. disclose the claimed invention except for (as to the remainder of claim 1) the plate frame defining the first opening and a second opening along a longitudinal axis that extends from opposing ends of the plate frame, and a second anvil, and wherein (as to the remainder of claim 7) the through hole of the second anvil is threaded so as to receive a locking screw. In the embodiment of Figure 6A, Bottlang et al. teach the use of a bone plate (601) comprising a plate frame (i.e. frame defined by 601) defining a first opening (i.e. opening defined by through left-most end of 601 as best seen in Figure 6A) and a second opening (i.e. opening defined by through right-most end of 601 as best seen in Figure 6A) along a longitudinal axis (604) that extends from opposing ends (i.e. left-most and right-most ends of 601 as best seen in Figure 6A) of the plate frame, and a first anvil (i.e. anvil defined by portion defining 605 located adjacent left-most end of 601 as best seen in Figure 6A) an a second anvil (i.e. anvil defined by portion defining 605 located adjacent 
Regarding claims 13 and 16, in the embodiment of Figures 2C-2E, Bottlang et al. disclose (as to part of claim 13) a bone plate (201) comprising a plate frame (i.e. frame defined by 201) having a first surface (i.e. surface of 201 adjacent top instance of 248 as best seen in Figure 2D) and a longitudinal axis (i.e. axis defined from top to bottom as best seen in Figure 2C) extending between opposed first (i.e. top-most end of 201 as best seen in Figure 2C) and second (i.e. bottom-most end of 201 as best seen in Figure 2C) ends of the plate frame, the plate frame defining an opening (i.e. opening receiving 260 as best seen in Figure 2D); a fastener (210); and an anvil (260) comprising a first plate (248) having a first surface (i.e. lower surface of top instance of 248 as best seen in Figure 2D) capable of resting against the first surface of the plate frame when the bone plate is implanted, a second plate (248) capable of passing into the opening (i.e. the opening is defined from top to bottom surfaces of the plate, the second plate is shown in Figure 2C as passing through the bottom portion of the opening), and a body (268) located in between the first and second plates (location as as to claim 16) the second plate of the anvil protrudes below a second surface (i.e. lower surface of 201 as best seen in Figure 2D) of the plate frame when implanted, the second surface of the plate frame located opposite the first surface of the plate frame, (see Figures 2C-2E, annotated Figure above, and column 8, line 36 – column 9, line 42).
In the embodiment of Figure 2C-2E, Bottlang et al. disclose the claimed invention except for (as to the remainder of claim 13) the plate frame defining the first opening and a second opening along the longitudinal axis that extends from the opposing ends of the plate frame, a plurality of fasteners, and additional anvils. In the embodiment of Figure 6A, Bottlang et al. teach the use of a bone plate (601) comprising a plate frame (i.e. frame defined by 601) defining a first opening (i.e. opening defined by through left-most end of 601 as best seen in Figure 6A) and a second opening (i.e. opening defined by through right-most end of 601 as best seen in Figure 6A) along a longitudinal axis (604) that extends from opposing ends (i.e. left-most and right-most ends of 601 as best seen in Figure 6A) of the plate frame for receiving a plurality of fasteners, and a first anvil (i.e. anvil defined by portion defining 605 located adjacent left-most end of 601 as best seen in Figure 6A) an a second anvil (i.e. anvil defined by portion defining 605 located adjacent right-most end of 601 as best seen in Figure 6A) (see Figure 6A, and column 10, line 53 – column 11, line 3). The resultant combination of embodiments would result in multiple openings and multiple anvils for receiving multiple fasteners. It would have been obvious to one of ordinary skill in the art before the effective filing date 
	Regarding claim 17, Bottlang et al. disclose providing different dimensions or configurations of elements of the invention (see column 11, lines 43-47); however, fail to explicitly disclose wherein a first subset of the plurality of anvils is a first size and a second subset of the plurality of anvils is a second size, the first and second sizes being different. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bottlang et al. with wherein a first subset of the plurality of anvils is a first size and a second subset of the plurality of anvils is a second size, the first and second sizes being different in order to achieve a desired stiffness and range of displacement of the bone plate relative to the through holes, since such a modification would have involved a mere change in the size of a component (i.e. varying the sizes of the anvils). A change in size is generally recognized as being within the level of ordinary skill in the art (See In re Rose, 105 USPQ 237 (CCPA 1955)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Bottlang et al. (U.S. Patent 8,790,379) in view of Bottlang et al. (U.S. Patent 9,295,508).
	Bottlang et al. (U.S. Patent 8,790,379) disclose the claimed invention except for wherein the first anvil is manufactured from a metal and includes a polymer cladding. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Bottlang et al. (U.S. Patent 8,790,379) in view of Cremer et al. (U.S. Patent Application Publication 2016/0074082).
	Bottlang et al. disclose that the through hole may be threaded (see column 8, line 66 – column 9, line 2) and that the screws may be non-locking screws (see column 9, lines 35-42); however, fail to explicitly disclose that the first anvil is unthreaded so as to receive a compression screw. Cremer et al. teach the use of a bone plate (20’) comprising an anvil (24’) comprising a through hole (23’), wherein the through hole can be either unthreaded or threaded (see paragraph 0034) (see Figure 2C and paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bottlang et al. with wherein the first anvil is unthreaded in view of Cremer et al. in order to prevent undesired locking of the screw relative to the anvil.
Allowable Subject Matter
Claims 3, 5, 10-12, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775